Mr. Justice Robb
delivered the opinion of the Court:
There is no evidence even tending to show that any fraud or imposition was practised upon Mrs. Marden in obtaining her signature to these deeds, or that their possession by Mr. Marden was secured by improper means; and, they having been in the possession of Mr. Marden at the time of his death, the burden was upon her to show that they actually never were delivered to him. Carusi v. Savary, 6 App. D. C. 330; Walker v. Warner, 31 App. D. C. 76. The intent of the parties must be determined by reference to the deed itself where, as here, a deed sufficient to vest a title is delivered, for the law raises the presumption of an intent to pass the title in accordance with its terms, and not otherwise. Newman v. Baker, 10 App. D. C. 187; Bieber v. Gans, 24 App. D. C. 517; Walker v. Warner, 31 App. D. C. 76, 89.
We are asked to impeach the verity of the notary’s certificate appearing on these three deeds and reject the testimony of a disinterested witness concerning their acknowledgment by Mrs. Marden upon her equivocal and unsupported testimony. To do so would be violative of the well-established rule that to overcome the presumption arising from such a certificate there must be proof of gross concurrent' mistake or fraud, through strong *207and disinterested evidence. Thus in Kerr v. Russell, 69 Ill. 669, 18 Am. Rep. 634, it was said: “Tlie unsupported testimony of a party to a deed, that he did not execute it, shall not prevail over tlie official certificate of the officer taking the acknowledgment. Public policy, the security of titles, the peace1, of society, demand such a rule and a strict adherence to it.” And in Howland v. Blake, 97 U. S. 624, 24 L. ed. 1027, the court observed: “A judgment of the court, a deliberate deed in writing, are of too much solemnity to be brushed away by loose and inconclusive evidence.” The question was fully considered in Ford v. Ford, 27 App. D. C. 401, 6 L.R.A.(N.S.) 442, 7 Ann. Cas. 245, and we regard the decision in that case as conclusive here.
In view, therefore, of our conclusion that there; is not sufficient evidence to impeach the verity of the notarial certificate's attached to these deeds, it is unnecessary for us to determine whether, under the provisions of the Code,1 acknowledgment is necessary as between the parties. But see Fitzgerald v. Wynne, 1 App. D. C. 107; Dulany v. Morse, 39 App. D. C. 523; Staples v. Warren, 46 App. D. C. 363.
It was averred in the bill of Mr. Hopkins, and admitted by the answer, that at the time of the death of Mr. Harden “a large number of lots in the four subdivisions hereinabove mentioned had been sold to purchasers thereof. * * * To some of these lots, deeds had already passed. To others no deeds had passed, lmt contracts had been entered into with various purchasers thereof, to pay for same in instalments, a deed to be given when the purchase money should reach the amounts agreed upon with said purchasers, respectively, the deferred purchase money then to he evidenced by promissory notes usually to be secured by first deeds of trust upon the lots so sold, as aforesaid.” It was prayed that such of these lots as belonged to the estate should be treated as personal estate under the doctrine of equitable conversion. The court so treated tliem, and tlie ruling was right under the authority of Griffith v. Stewart, 31 App. D. C. 29.
The will of Hr. Harden, dated June 12, 1912, in its first *208paragraph revokes former wills and in the second paragraph provides for the payment of certain debts and funeral expenses. The remaining paragraphs, so far as material, are as follows:
“3. To my beloved wife, Clara Á. Harden, I give, bequeath, and devise absolutely all my household goods, chattels, furniture, jewelry, horses, carriages, and automobiles, and the residence which we now occupy as a home, situated in the District of Columbia, at the corner of Sixteenth street and Illagden avenue, the same being also known and described as and being-lots numbered seventeen (17) and eighteen (IS) in square numbered twenty-six hundred and fifty-four (2,654). I further .give, bequeath, and devise to my said wife the sum of twenty-five thousand (25,000) dollars, to be paid in cash to her, or, if she prefers, she may select from any bonds, stock, or other securities which I may own at the time of my death, so much thereof as, at their face value, shall be equivalent to the sum of twenty-five thousand (25,000) dollars; the bequests and devises thus made to my wife are to take precedence and priority over all other legacies and bequests hereinafter made in this will, none of which are to become effective unless and until the said bequests and devises to her have been delivered, paid over to her, and satisfied.”
“4. To my esteemed private secretary, Miss Huida Halverson, if she survive me, in recognition of her fidelity to my interests, and of her services rendered to me during a long series of years, I give, bequeath, and devise the sum of five hundred (500) dollars, and in addition, subject to the conditions hereinafter specified, the sum of one hundred (100) dollars a month, to be paid to her by my executors, hereinafter named, on the first day of each and every month, for the period commencing with the date of my decease, and ending at the time of her decease ; * * * ”
“5. To my esteemed friend and business associate, Earl P. Hopkins, now of the city of Washington, District of Columbia, if he survive me, I give and bequeath all the stock which I now own, or may own at the time of my death, in tho Washington Civil Service School, and in addition one fourth of the stock which I now own, or may own at the time of my death, in the *209Model Printing' Company. Should said Earl P. Hopkins not survive me, then I give and bequeath tin; said stock to his widow, Jeanette Y. ITopkins, if she survive me. If she does not it shall, in that event, form part of mv residuary estate to be disposed of as hereinafter directed.
“(>. To my sister, Herta A. Harden, if she survive me, I give and bequeath the sum of two thousand (2,000) dollars in cash, or its equivalent in value in other property, at the discretion of my executors hereinafter named.
“7. To my esteemed friend and business associate, Walter MeDonnel, if he survive me, I give and bequeath one half of such capital stock as I now own, or may own at the time of my decease, in the National Co-operative Realty Company.
.“8. To my esteemed friend and business assistant, Cora 13. Taljey, if she survive me, I give and bequeath the remaining half of such capital stock as I now own, or may own at the time of my death, in the National Co-operative Realty Company.
“9. To my esteemed friend and bookkeeper, Elizabeth G. Libbey, if she survive me, I give and bequeath one thousand (i,000) dollars, in cash, or its equivalent in other property, at the discretion of my executors hereinafter named.
“10. To my esteemed friend and foreman, Samuel, usually called Tioek,’ .Burnside, if he survive me, I give and bequeath throe fourths of such capital stock as I now own, or may own at tlie time of my death, in the Model Printing Company.
“11. All of the foregoing bequests, legacies, and devises, other than those made to my wife in paragraph numbered 3 of this will, are made subject to the express condition that the bequests, legacies, and devises made to my said wife, in said paragraph, shall iirst bo paid and satisfied out of my estate, and in the (went that the remainder of my estate shall not ho sufficient to provide for all the remaining bequests and legacies hereinbefore made, it is mv will, and I direct that my executors, hereinafter named, shall pay and satisfy said he,quests and legacies in the order of priority in which they have been made heroin, beginning with the bequest or legacy made in paragraph numbered 4 hereof, and so proceeding until such remainder of my estate has been exhausted; my intent and meaning being *210that my just debts aud obligations shall first be paid and satisfied, as provided in paragraph 2 hereof, and next that the bequests and devises to my wife, made in paragraph numbered 3, shall then be paid and satisfied, and then the others, following in the order of priority in which they are stated in the, various numbered paragraphs of this my will.
“12. After the payment and satisfaction of all of the foregoing legacies, bequests, and devises, I give, bequeath, and devise the rest and residue of my estate, real, personal, and mixed, of which I may die seised and possessed, or to which I may be entitled at the time of my decease, to my beloved wife, companion, and helpmate, the aforesaid Clara A. Harden, absolutely and in fee.
' “13. Lastly, I do nominate and appoint my beloved wife, Clara A. Harden, and my esteemed friend, Karl P. Hopkins, to be the executors of this my last will and testament; they to serve as such without bond, so far as the law will permit.”
Mrs. Harden contends that she has the right to take the stock bequeathed by the 5th paragraph of the will to the testator’s “esteemed friend and business associate,” Mr. Hopkins. The ruling of the learned trial justice was against this contention, and the question now is before us.
From the inventory of the estate it appears that the testator, at the time of his death, held stock in twelve different corporations. It was assumed in the trial court, and that assumption was acquiesced in by counsel for Mrs. Harden, that the stock in the Washington Civil Service School was worth considerably more than par, and of course this must be so else Has. Harden would not desire it. linden* the*, inventory the stock in all but one of the other corporations is appraised as of no market value, but neither side acquiesced in that appraisal, and, even if such acquiescence had been made, the evidence fails to show that the stock had no value at the, time the will was made.
We agree with the learned trial justice, that this will must be read as a whole, and that when so read it is possible to harmonize all its provisions and to effectuate, the. intent of the testator as therein disclosed; and the. intent of the testator is the pole star for the guidance of courts in the construction of *211wills. AYo cannot do better than quote from the opinion of the court below: “Now, is it not possible to give this will a construction that will secure the rights of all and respect the wishes of Mr. Marden? Let us suppose1, by way of example, that this stock in the Civil Service School was worth three times — or we will say twice — its face value, and that Mr. Marden knew that when he made the will, or when lie died, leaving t he will to come into operation. AVlien he said, ‘1 want my wife to have $25,000 in cash’ or whatever stocks, bonds, or securities be might have, did he mean that she could take this legacy away from Mr. Hopkins ? Let us say that he knew it was worth two or three' limes as much as the face value. lie would know that if she acted from mercenary motives she would not hesitate a moment; that she would of course say, ‘Instead of taking the cash I will take the stock, as it is worth two or three times its face value.’ If that was what Mr. Marden’s idea was, then he simply intended to leave to Mrs. Marden to say whether his gift to Mr. Hopkins should he effective or not. 'Must, wo not believe that he supposed that unless there was some deficiency his wishes with respect to Mr. Hopkins would he respected by his widow? ('an we conceive for a moment that he thought that Mrs. Mar-den would say, ‘This stock is worth more than $25,000; so I will take it and defeat this clause of my husband's will to give lliis stock to Mr. Hopkins, although I may get half a million dollars in the residuary clause; although there is no deficiency, although there is nothing in the estate to prevent my husband’s wishes being carried out in full, yet he has given me a chance to defeat this legacy, and of course he must have known that if I acted from mercenary motives I would take this stock, because it is worth so much more.’ If we look at that as Mr. Marden looked at it, is there any possible escape .from that conclusion? That is, that he never dreamed that his wife would take away lliis bequest to his esteemed friend and business associate, who helped to build up this business, simply from mercenary motives ? T cannot conceive of it. It seems to me it is entirely unreasonable.”
Under Ihe third paragraph of the will there is first bequeathed and devised to Mrs. Marden household goods, furniture, etc., *212and the family residence. She then is given $25,000, “to bo paid in cash to her, or if she prefers, she may select from any bonds, stocks, or other securities” owned by the testator at his death, or so much thereof as at their face value should be equivalent to that amount. These bequests and devises, it then is provided, “are to take precedence and priority over all other legacies and bequests hereinafter made in this will, none of which are to become effective unless and until the said bequests and devises to her have been delivered, paid over to her, and satisfied.” Heading this paragraph in connection with what follows, and assuming as we must that the testator was a reasonable man and intended that his will should receive a reasonable interpretation, wo think it quite apparent that he intended his wife to have the personal property mentioned in paragraph 3, the family residence, and $25,000 before anyone else should take anything. There is thus expressed the testator’s conception of his absolute duty to his wife. If, after the satisfaction of this primary obligation, more remained, the testator clearly and definitely determined what should be done with that residue. First, he generously provides for his private secretary; and, second, gives and bequeaths “all the stock which I may now own, or may own at the time of my decease, in the Washington Civil Service School,” to “my esteemed friend and business associate, Earl P. Hopkins, now of the city of Washington, District of Columbia, if he survive me.” In addition, one fourth of the stock owned by the testator in the Model Printing Company is given Mr. Hopkins. The personal character of this bequest and the sense of obligation resting upon the testator further is evidenced by the provision that, if Mr. Hopkins should not survive him, the bequest should go to Mrs. Hopkins in case she survived the testator. That this was intended to be a personal gift of stock in the particular corporations mentioned, rather than a money equivalent, further is apparent from the failure of the testator to make an alternative bequest. It may be noted, also, that the testator, for reasons we must assume to have been adequate to his mind, considered the claims upon him of his friend and business associate, Mr. Hopkins, as superior to those of testator's sister.
*213In tlie 11 tli paragrapli testator provides that the preceding specific bequests “are made subject to the express condition that the bequests, legacies, and devise's made to my said wife, in said paragraph, shall first be paid and satisfied out of my estate, * * my intent and meaning being that my just debts and obligations shall first be paid and satisfied, * * * and next that the bequests and devises to my Avife * * * shall then be paid and satisfied, and then the others, following in the order of priority in Avliich they are stated in the various paragraphs of this my will.” The first concern of this testator was that his just debts and obligations should be “paid and satisfied.” Next came the provisions for his Avife, and then those for his friends and sister.
It is insisted, lioAvever, that the 12th paragraph, making Mrs. Marden the residuary legatee, renders nugatory the provision in paragraph 3, that she might select from any bonds, stocks, or other securities OAvned at testator’s death, unless that provision be given the interpretation contended for by appellant. Even conceding the correctness of this suggestion, no one would be harmed, Avhile on the other hand far greater inconsistency would result between the 3d and 5th paragraphs of the will; for the clearly apparent intent of the testator that his friend and business associate should have the Civil Service School stock Avould be defeated. 'But avc perceive no inconsistency between the residuary clause and paragraph 3. It well may have happened that the value of stock and securities other than those specifically bequeathed should have been no more than sufficient to pay the debts and leave <$25,000 cash with which to pay and satisfy the specific bequest to Mrs. Marden. In that event Mrs. Marden would have had an election between the stocks and securities and the money bequests, for there would have been no residuary estate. It may be suggested tbat this was a Avry remote possibility, but it may not haA^e seemed so to Mr. Marden, AA’hose business was of a speculative nature and whose Avill was made when he apparently Avas in the full vigor of life, so that he could not have felt certain as to what would be the condition of his estate at his decease. Moreover, by the express terms of paragrapli 5, the stock bequeathed to Mr. Hop*214kins or to his wife could form no part of the residuary estate unless both Mr. and Mrs. Hopkins should predecease the testator; for the provision is that if Mrs. Hopkins, although she. survive her husband, does not also survive the .testator, the stock “shall, in llud event, form part of my residuary estate lo be disposed of as hereinafter directed.”
Clearly Mrs. Marden, by claiming the stock specifically bequeathed to Mr. Hopkins and not required to make up her $25,000, is attempting to enlarge the testator’s conception of his absolute obligation to her, to the injury of Mr. Hopkins. Should this be permitted it would be necessary, in order that justice should not yield to cupidity, to write into the will a provision not contemplated by the testator; namely, a provision allowing Mr. Hopkins to take cash instead of stock. Even then the evident desire and will of the testator would be thwarted; for it was stoclc, and not money, that he bequeathed to his “esteemed friend and business associate.”
The decree was right, and is affirmed, with costs.

Affirmed.


 D. C. (’ode sec. 499 [31 Stat. at L. 1268, chap. 854.] — JRepokteii.